GRANT, C. J.
(after stating the facts). Is the defendant, in its business between Detroit and its park on Bois Blanc Island, a public common carrier of passengers, obliged by law to accept any person who offers himself as a passenger ? This is the important question in this suit. If it be answered in the affirmative, it follows that no person or corporation can own a private park, private docks, its own means of transportation, and control its pleasure grounds, and means of transportation thereto, without becoming a common carrier, obliged to transport anyone *548who presents himself as a passenger. The sole business in which the defendant is engaged with these two boats is carrying passengers to and from its private pleasure grounds. It caters to a particular class of people. It desires to keep out those whom, for reasons of its own, it deems objectionable. Unless it did this, it would not secure the class of patrons it desires. If it secures the better class of people, which its managers probably believe would make the enterprise a success, beneficial financially to themselves and attractive to respectable people, it must exclude the rough, boisterous, and rowdyish element from its boats and grounds. It is not engaged in the general carriage of passengers for business and pleasure. It invites such persons and parties as it chooses, and upon such terms as it chooses to make, to visit its own grounds, provided, as above stated, with the means of entertainment, amusement, and sport. It is in all essentials as private an enterprise as that of a theater, a circus, or a race track.
Counsel do not disagree as to the law of common carriers of passengers. Anyone, no matter what his character is or has been, presenting himself for transportation to such carrier, is, upon paying his fare, entitled to be transported, provided there is nothing in his condition or conduct when he presents himself to justify his exclusion. This rule does not apply to the owners of theaters, circuses, race tracks, private parks, and the like, unless there be some statute regulating their business, and providing the terms and conditions under which that company’s business may be carried on. It appears to be settled by the authorities that these are private enterprises, under the control of private parties, and that they may license whomsoever they will to enter, and refuse admission to, whomsoever they will. Their own interests prompt fair and just treatment to those whom they invite to their places of pleasure. The right given to enter such places is a mere license, and after the right to enter is granted, it may be revoked. So, also, the right to enter *549may be refused to anyone. People v. Flynn, 189 N. Y. 180; Collister v. Hayman, 183 N. Y. 250 (1 L. R. A. [N. S.] 1188); Pearce v. Spalding, 12 Mo. App. 141; Purcell v. Daly, 19 Abb. N. C. (N. Y.) 301; Burton v. Scherpf, 1 Allen (Mass.), 133; McCrea v. Marsh, 12 Gray (Mass.), 211; Horney v. Nixon, 213 Pa. 20 (1 L. R. A. [N. S.] 1184); Wood v. Leadbitter, 13 M. & W. 838.
Wood v. Leadbitter, supra, is very similar in its facts to this case. It is cited with approval in several of the above-cited cases. Pleasure grounds of this character are not necessaries of life, any more than are theaters and race tracks; and, unless restrained by some provisions of their charters, their owners can impose any terms of admission they choose. No such restraints are imposed upon the defendant in this case. The defendant can exact an entrance fee at the park, or it can compensate itself by charging for transportation to it and admit its patrons otherwise free to the park. The ride upon the boat and the use of the grounds are part of the same scheme for pleasure furnished by the defendant to those whom it may choose to carry. It is perhaps due to the plaintiff to say that he denies the improper conduct charged against him, but his rights in no sense depend upon the reason given for his exclusion.
The judgment is affirmed.
Blair, Hooker, Moore, and McAlvay, JJ., concurred.